Motion to dismiss on the stated ground that petitioners-appellants have failed to comply with the provisions of a stay order conditioned on their perfecting their appeal and being ready for argument at the present term. Motion denied, without costs, and case added to the calendar at the foot thereof. Respondents may argue the appeal on a typewritten brief, or, if they be so advised, without a brief, supplying the same within 10 days after the argument. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.